Citation Nr: 0401220	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-23 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right thigh, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral pterygia.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel





INTRODUCTION

The appellant served on active duty from June 1964 to April 
1977.  

His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In a December 2002 decision, the Board denied the claims for 
increased evaluations for residuals of a gunshot wound of the 
right thigh and bilateral pterygia.  The Board also dismissed 
the claim for an increased evaluation for post-traumatic 
stress disorder based upon correspondence received from the 
veteran indicating his satisfaction with the assigned rating 
evaluation.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  

While this case was pending before the Court, a Joint Motion 
To Vacate And Remand was filed.  The joint motion was to 
vacate the December 2002 decision by the Board, and to remand 
the case for review of the appellant's claim in conjunction 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  The Court 
granted this motion in a June 2003 order, and that part of 
the Board's decision that denied a compensable rating for 
bilateral pterygia and an increased evaluation in excess of 
30 percent for the residuals of the gunshot wound to the 
right thigh was vacated.  The case has since been returned to 
the Board for compliance with the directives stipulated in 
the motion. 

Further, a review of the record discloses that the veteran 
has raised the issues of entitlement to service connection 
for disability secondary to prescribed treatment of Valium, 
and for a total rating based upon individual unemployability.  
These claims have not been developed for appellate review and 
are referred to the RO for any appropriate action.

In March 2002 the RO allowed an earlier effective date for 
the grant of service connection for PTSD and assigned a non-
compensable rating effective from June 28, 1990 to September 
28, 1993 and 30 percent thereafter.  The veteran has 
submitted a notice of disagreement concerning the non-
compensable rating.  In the joint motion the parties 
identified medical facilities where the veteran indicated 
that he had been treated for his psychiatric disorder and 
indicated that these records were not requested.  Such 
evidence might be relevant to this claim.  This matter is 
referred to the RO for any action deemed appropriate.

The Board advises the appellant that this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The joint motion pointed out that additional development was 
required.  In this regard, it was noted that the appellant 
identified various private and VA medical facilities where he 
received treatment and that the VA has not attempted to 
obtain records from each facility identified by the 
appellant.  In this regard, the evidence indicates that a 
significant portion of the treatment identified pertains to 
treatment for the veteran's PTSD.  This issue is not before 
the Board for appellate consideration.  It is noted that the 
RO in October 1994 requested the medical records from the 
Albany and Biloxi VA facilities.  However, it appears that 
the Biloxi facility did not respond.  

The veteran has identified numerous treating facilities in 
correspondence through out the record, most recently in July 
2003.  However, the appropriate release of information forms 
have not been completed.  It is also unclear what treatment 
rendered involved the residuals of a gunshot wound of the 
right thigh or bilateral pterygia.  This matter must be 
clarified

Additionally, in the joint motion it was noted that the 
directives of the Board's 1997 Remand were not fully complied 
with relative to the request for obtaining VA examination 
after securing additional evidence.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Board notes that in his more 
recent correspondence, the appellant has indicated his 
service-connected disabilities have increased in severity.  
As such it is the opinion of the Board that contemporaneous 
VA examinations are required to determine the current 
severity of the appellant's service-connected disabilities.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also, Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The appellant has disagreed with the initial ratings assigned 
for the service-connected disabilities, which are the subject 
of this appeal, within the appeal period after establishing 
his entitlement to service connection.  Therefore, the RO 
must consider the propriety of the initial ratings including 
whether he is entitled to a "staged" rating to compensate him 
for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board further notes that in March 2002 the RO allowed an 
earlier effective date for the grant of service connection 
for PTSD and assigned a non-compensable rating effective from 
June 28, 1990 to September 28, 1993 and 30 percent 
thereafter.  During the pendency of this matter, the 
appellant has submitted a notice of disagreement in September 
2002 with the March 2002 rating decision with regard to the 
non-compensable rating assigned June 28, 1990 to September 
28, 1993.  The RO has not issued a Statement of the Case 
addressing this issue.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board notes that the appellant is incarcerated.  The duty 
to assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  

Accordingly, this case is REMANDED for the following: 

1.  The RO must review the claims file and 
ensure that all notice obligations of the 
Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms in 
order to obtain copies of all VA, private, 
and State Correctional facilities medical 
records pertaining to treatment for the 
residuals of a gunshot wound of the right 
thigh or bilateral pterygia covering the 
period following his release from active duty 
to the present which have not been previously 
submitted.

3.  The RO should obtain treatment records 
from VA medical facilities located 
"Balspa", New York (dated in 1977); Biloxi, 
Mississippi (dated in 1991); and Pensacola, 
and Gainesville, Florida.  See also veteran's 
correspondence, dated July 2003.

4.  The RO should inform the veteran of all 
unsuccessful attempts to obtain the 
identified medical records.

5.  The following examinations should be 
scheduled pursuant to the provisions of VA 
Manual M-1, Part I, Chapter 16, 16.14(a) 
relating to incarcerated veterans.  See Wood, 
supra (adjudication of claims involving 
incarcerated veterans must be tailored to the 
peculiar circumstances of confinement).  If 
non-VA physicians are utilized, to include 
those employed by the Corrections Department, 
the RO should provide guidance with regard to 
thoroughness of the examinations as they 
relate to the pertinent rating criteria.

A.  The RO should schedule the appellant for 
a VA ophthalmology examination in order to 
determine the severity of his bilateral 
pterygia.  All indicated special studies 
should be conducted, to include testing for 
visual acuity and fields of vision.  The 
examiner should specify as to whether any 
impaired vision is related to the bilateral 
pterygia.  The claims folder to the extent 
authorized should be made available to the 
examiner for review prior to the examination.

B.  The RO should schedule the appellant for 
a VA orthopedic examination to determine the 
nature and severity of his residuals of the 
gunshot wound to the thigh.  The claims 
folder, to the extent authorized, should be 
made available to the examiner for review 
before the examination.  The examiner should 
be informed of the revised regulations 
pertaining to evaluations of muscle injuries 
effective July 3, 1997.  All indicated 
special studies, should be accomplished and 
the findings then reported in detail.  The 
examiner is requested to identify all muscle 
groups involved.  

The examination should include range of 
motion testing of all involved joints, 
functional impairment due to pain on use or 
due to flare-ups, weakened movement, excess 
fatigability or incoordination, muscle 
damage, and muscle strength.  The examiner 
should indicate whether the degree of injury 
to each muscle group involved is moderate, 
moderately severe, or severe.  

6.  The RO is requested to furnish the 
veteran and his representative copies of the 
evidence obtained in conjunction with this 
remand prior to adjudicating his claims per 
the August 25, 2003 fax received from the 
veteran's representative.

7.  The RO should then readjudicate the 
issues on appeal to include a review of the 
evidence submitted since the last 
supplemental statement of the case.  In the 
event that any action taken remains adverse 
to the veteran, he should be provided with a 
supplemental statement of the case, which 
includes the revised regulations for rating 
muscle injuries, and an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration. 

8.  The RO is requested to furnish the 
appellant a statement of the case as to the 
issue of entitlement to an effective date 
prior to September 29, 1993 for a compensable 
evaluation for the PTSD as set forth in the 
March 2002 rating decision.  The RO is also 
requested to inform the appellant of the 
requirements necessary to perfect an appeal 
as to this issue.  The RO is informed that 
this issue is not before the Board until 
timely perfected. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this action, the Board 
intimates no opinion, legal or factual, regarding the 
disposition of this matter.  No action is required of the 
appellant until he is so informed.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




